DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 12/10/2021 is acknowledged.  The traversal is on the ground(s) that all of the claims are drawn to a single species, namely Figs. 1-5, and that Unity of Invention exists.  This is not found persuasive because while the claims are drawn to the single species 1, they are not generic to the species not having four arcuate arms, for example. Further, Unity of Invention does not exist because the special technical features do not define a contribution over the prior art(s) as evident in the Rejection below.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement filed 5/30/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “four arcuate arm portions,” it is unclear if these four arm portions are the same as, or in addition to, the claimed plurality of cantilevered arcuate arm portions. Claims 5 and 6 have the same issue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffiths et al. (US Pub No 2013/0068778 A1) in view of Hagano (US Pat No 7,344,042 B2). Griffiths discloses a drain plug structure (fig. 5A-B; the embodiment of fig. 5A-B is the preferred embodiment whereas as any references to the other figures are intended to show the structures hidden in fig. 5A-B) for an oil pan (16) for an internal combustion engine (par 0002 describes the drain plug used in a vehicle engine; the plug disclosed by Griffiths is capable for use in an internal combustion engine), which is a detachable  
Re claims 1, 5, 6, a columnar stopper portion (32) inserted into the drain hole and rotated (direction 40) to prevent withdrawal (fig. 2); a sealing member (106) fitted to an outer periphery of the columnar stopper portion; an operating portion (44) for a rotation operation disposed on an outside exposed end portion (fig. 2) of the columnar stopper portion; a plurality of cantilevered arcuate arm portions (98; below teaches the plurality of arms) projecting radially outwards from the outside exposed end portion of the columnar stopper portion (fig. 5A); a loosening-prevention meshing portion disposed on both a tip end portion of each arcuate arm portion and an opening edge portion of the drain hole (88 and 92), and demonstrates a loosening-prevention function by fitting together in a recess/projection engagement (fig. 5A: the biasing tendency of 88 within 92 would prevent loosening); and a seating flange portion (34,258) provided as a single piece with one end portion of the columnar stopper portion and projecting radially therefrom (fig. 5A), the seating flange portion is larger in diameter than said one end portion (fig. 3B) and has a top portion of predetermined thickness (fig. 5A shows the predetermined thickness of 258); wherein the seating flange portion has a shape that is a slot groove (fig. 5A shows the slot groove of 258 to form 88) having a roughly deformed “<” shape such as to leave bridge portions (bridge formed at the interface between 88 and 94) at four locations in the circumferential direction (Griffiths discloses the “deformed “<” shape and bridge portion in fig. 5A, the modification below teaches the four locations), and said seating flange portion is slotted in a radial direction and the circumferential direction to form an arcuate arm portion that is cantilevered and has a circular arc shape (fig. 5A shows 88 is an arcuate arm portion cantilevered away from 94 and having a radial and circumferential components), and the 
Re claims 2, 8, 11, wherein, when the columnar stopper portion is rotated up to a rotation limit position at which the drain hole is closed off (rotation limit position shown in fig. 5A), both of the loosening-prevention meshing portions fit together in a recess/projection engagement (fig. 5A shows 98 is in 92).
Re claims 3, 9, 12, wherein the drain plug is drawn into the drain hole as the drain plug rotates (rotate in direction 40), as a result of engagement of a helical cam groove (38) disposed on one of an inner circumferential surface of the drain hole and an outer circumferential surface of the columnar stopper portion, and a protrusion (36) is disposed on the other of the inner circumferential surface and the outer circumferential surface.
Re claims 4, 10, 13, wherein the oil pan in which the drain hole is disposed is made of a resin (par 0020 describes the pan has having a plastic material).

Re claims 1, 5, 6, a plurality of cantilevered arcuate arm portions projecting radially outwards from the outside exposed end portion of the columnar stopper portion and arranged in series along a circumferential direction; wherein the seating flange portion has a shape that is equally divided via four slot grooves; four arcuate arm portions.
Re claims 4, 10, 13, wherein the drain plug is made of a resin.
However, Hagano teaches a cap device (title) comprising:
Re claims 1, 5, 6, a plurality of cantilevered arcuate arm portions (94,95) projecting radially outwards from the outside exposed end portion of the columnar stopper portion and arranged in series along a circumferential direction (fig. 3); wherein the seating flange portion has a shape that is equally divided via four slot grooves (fig. 3: grooves formed between the body of 90 and arms 94,95); four arcuate arm portions (fig. 3 shows four arcuate arms).
Griffiths discloses one arcuate arm while Hagano teaches employing four arms arranged in series along a circumferential direction. It would have been to one having ordinary skill in the art before the effective filing date of the claimed invention to employ four arms, as taught by Hagano, to evenly distribute the resilient force acting on the plug structure. 
Regarding claims 4 and 10, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a resin drain plug to reduce material weight and cost, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654